Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claims 1-13 drawn to an apparatus for collaborative robotics comprising: a first segment; a second segment; and a joint assembly, wherein the joint assembly includes a processing device and a stepper motor, the stepper motor is to control a relative position of the first and second segments, the processing device is to perform closed-loop control of the stepper motor and monitor one or more performance metrics, and the processing device is to cause drive of the stepper motor to cease when a value of at least one of the performance metrics is outside an allowable range”; classified in (CPC B25J 9/126; G05B 2219/39186; G05B 2219/40417; B25J 9/1674). 
II. 	Claim 14-20, drawn to an apparatus for robotic control, comprising: a processing device to: identify a trajectory through which to run a robotic apparatus, wherein the robotic apparatus includes one or more joints, cause the robotic apparatus to run through the trajectory, receive data indicative of performance metrics of the one or more joints while the robotic apparatus is running through the trajectory, generate a computational model mapping a time index of the trajectory to the received data, and identify one or more fault conditions for a difference .
 	classified in (CPC B25J 9/1664; B25J 9/1671).
III.	The inventions are distinct, each from the other because of the following reasons:	
	 Inventions in Groups I and II are unrelated.   Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the invention of group I is directed an apparatus for collaborative robotics include a first segment, a second segment, a joint assembly which includes a processing device and a stepper motor, the stepper motor is control a relative  position of the first and second segments, the processing device is to perform closed-loop of the control of the stepper motor, monitor one or more performance metrics, and is to cause drive of the stepper motor to cease when a value of at least one of the performance metrics is outside an allowable range; while invention of group II is directed to an apparatus for robotic control include a processing device to identify a trajectory through which to run a robotic apparatus, cause the robotic apparatus to run through the trajectory, receive data indicative of performance metrics of the one or more joints, generate computational model mapping a time index of the trajectory, and identify one or more fault conditions for a different between the computational model and performance of the robotic apparatus.
	Because these inventions are independent or distinct for the reasons given above, because the search required for Group I, is not necessarily required for Group III vice versa, restriction for examination purposes as indicated is proper since it’s a serious burden for the examiner to examine all of these amended claims.	
Note:  In the instant case, the different inventions have different modes of operation and thus producing different effects and are not capable of use together to achieve their respective scopes even though there may be one or two common steps.   
Applicant is advised that the reply to this requirement to be complete must include an election of the invention, either group I or II, to be examined even though the requirement be traversed (37 CFR 1.143).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their
different classification;
(b)    the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to
another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention (either group I or II), to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664